United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 20, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40167
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

v.

JUAN FRANCISCO REYES-JASSO

                  Defendant - Appellant

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                             (03-CR-1452)
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     The Supreme Court vacated the judgment in this case and

remanded it to this Court to reconsider in light of United States

v. Booker, 543 U.S. ___, 125 S. Ct. 738 (2005).     Subsequently, we

requested letter briefs from the parties with respect to Booker

issues.     In his letter brief, Appellant Juan Francisco Reyes-

Jasso advised this Court that pursuant to our original panel



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
opinion, see United States v. Reyes-Jasso, No. 04-40167, 111 Fed.

Appx. 778, 778-79 (5th Cir. Nov. 9, 2004), Appellant already has

been resentenced by the district court in a post-Booker

proceeding on March 9, 2005.   Accordingly, Appellant contends

that resentencing in light of Booker would be moot in this case.

We agree.

     Since the only matter presently before this Court is the

impact of Booker on Appellant’s appeal, and that issue is moot,

we dismiss this appeal as moot.




                                  2